Citation Nr: 1824922	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  05-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office ((RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents (including Agent Orange).

2.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to herbicide agents (including Agent Orange), or as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO, inter alia, denied service connection for diabetes mellitus, type II, and coronary artery disease.  In November 2004, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2005.

In October 2005, the Veteran testified during a hearing before an RO Decision Review Officer (DRO); a transcript of that hearing is of record.

In October 2009, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In a December 2010 decision, the Board denied the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the JMR.

In September 2011, the Board again remanded the claims on appeal to the AOJ for further development consistent with the JMR and to afford the Veteran a requested Board hearing.  After accomplishing further action,  the AOJ continued to deny the claims (as reflected in an April 2013 SSOC) and returned the appeal to the Board for further consideration.

In December 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In August 2014, the Board again denied the claims on appeal, and the Veteran again appealed the Board's decision to the Court.  In February 2016, the Court issued a Memorandum Decision, setting aside the Board's August 2014 decision, and remanding the claims on appeal to the Board for further proceedings consistent with the decision.  

Following the Court's decision, the Board again remanded the claims on appeal for further development in September 2016.  The AOJ continued to deny the claims (as reflected in an April 2017 SSOC) and the appeal has once again been returned to the Board for further appellate consideration.

As regards the matter of representation, the Board notes that the Veteran was previously represented in this appeal by the Veterans Service Organizations, Disabled American Veterans.  In July 2011, he appointed private attorney Robert. V. Chisholm as his representative, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed and filed in July 2011.  The Board recognizes this change in representation.

Additionally, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's Navy attack squadron was deployed to Vietnam during the Vietnam era, and he has provided consistent and credible evidence indicating that he was sent to Da Nang base in Vietnam to repair squadron aircraft; he is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  

3.  The Veteran was diagnosed with type II diabetes mellitus in October 2003, and with coronary artery disease in approximately September 1993; and both disabilities have persisted. 

4.  Type II diabetes mellitus and coronary artery disease are among the diseases recognized by the VA Secretary as etiologically related to herbicides exposure, to include Agent Orange.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for type II diabetes mellitus  are met.  38 U.S.C. §§ 1101, 1112, 1137, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for coronary artery disease are met.  38 U.S.C. §§ 1101, 1112, 1137, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the fully favorable disposition of the Veteran's claims for service connection for type II diabetes mellitus and coronary artery disease, the Board finds that all notification and development action needed to render a fair decision on these claims has been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed at 38 C.F.R. § 3.309(e), and they include type II diabetes mellitus and ischemic heart disease (including coronary artery disease).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with some exceptions for disabilities that are not at issue in this appeal, which shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Under the applicable law discussed above, "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service in the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of the Republic of Vietnam does not constitute the required Republic of Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id.  

VA General Counsel has further elaborated that service in the Republic of Vietnam requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation ashore, does not constitute Vietnam service for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The determination as to whether the elements of a claim are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's essential assertion is that he was exposed to herbicide agents as a result of stepping foot on land in Vietnam while visiting the Da Nang Airbase in order to perform repairs on aircraft belonging to his attack squadron.  

The Veteran's service treatment records are devoid of any indication that he complained of or was treated for diabetes or coronary artery disease during service.  Rather, the evidence indicates that he was not diagnosed with type II diabetes mellitus until October 2003, and he was not diagnosed with coronary artery disease until approximately September 1993, at which point he underwent a coronary artery bypass graft (CABG).  

VA treatment records dated throughout the appeal period clearly show that the Veteran continued to receive treatment for diagnosed type II diabetes mellitus and coronary artery disease.  A March 2017 VA treatment report noted ongoing treatment for diabetes.  Additionally, a November 2015 VA treatment report noted a current assessment of coronary artery disease.  The treatment records additionally show that he had a stent placed in April 2007.  Accordingly, given the Veteran's assertions of in-service herbicide exposure, the primary question with respect to these claims is whether the Veteran was exposed to herbicides during his active duty service.

In this regard, according to the Veteran's personnel file, he served during the Vietnam War in the United States Navy from December 1966 to May 1967 on board the USS Kitty Hawk, an aircraft carrier, with Attack Squadron 112 (VA-112).  He was awarded the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.  The Veteran's personnel records, however, do not indicate whether he ever stepped foot in Vietnam.  Likewise, his service treatment records are also silent with respect to service in-country.  

In June 2004, a response to a request for information from the National Personnel Records Center (NPRC) provided that there were no records of exposure to herbicides for the Veteran.  However, a subsequent July 2014 response from the NPRC indicated that it was unable to determine whether the Veteran had in-country service in Vietnam, and that his Navy unit, VA-112, could have been assigned to ship or to shore.

In a June 2004 statement, his first statement provided in support of his claim, the Veteran reported that his duties as a jet mechanic necessitated that on a least one occasions in 1967 he fly from his assigned carrier to Da Nang to repair A-4C jets that were damaged by enemy fire.  He reiterated this contention in a September 2005 statement, noting that on two or three occasions, he was sent by his squadron as part of a repair crew to repair aircraft that had been damaged by enemy fire in missions over North Vietnam, in order to enable the aircraft to return to the carrier.  He maintained that on one occasion the runway into Da Nang was under mortar attack and that they were forced to do a short field landing, evacuate the aircraft, and crawl through vegetation.  He provided other contentions of possible herbicide agent exposure at other locations and through other duty assignments, but he clarified that he did not know with any surety whether he was exposed to herbicide agents during such assignments or at such other locations.

In support of his contentions of having stepped foot in Vietnam, the Veteran submitted a copy of September 2005 email from D. M., Sr., sent to another fellow service member, with whom he served in VA-112.  Mr. M. stated  that he remembered that a crew from the squadron made a trip to Da Nang but that he himself did not go.  He did not provide any indication as to whether the Veteran made the trip on that occasion.  This statement, however, provides evidence that members of the Veteran's unit were sent to Vietnam, as the Veteran's has contended.

During his October 2005 DRO hearing, the Veteran testified that he served on the USS Kitty Hawk as an aviation machinist.  He testified that his duties required him to travel to Vietnam on two or three occasions to fix planes that were damaged and unable to fly back to the carrier.  He said that he was in Da Nang for one day on one trip and for approximately four days on another trip.  The Veteran stated that he was never provided with separate orders for his trips because he was traveling and performing his duties under his current command.  He stated that nothing changed with his duties other than the location.  

During his December 2013 Board hearing, the Veteran explained in detail the situations that would prevent squadron aircraft from returning to attempt to land on the carrier, including if the aircraft had been shot at and received any sort of unknown damage that could make such a landing on a carrier dangerous.  He explained that the base at Da Nang was on the way to several mission locations, and had a long runway making landing a damaged aircraft at that location safer and easier.  The Veteran acknowledged that he had difficulty remembering how many times he was sent to Da Nang, but maintained that it was at least two times.  He additionally explained that he was part of the squadron's crew, not the carrier's crew.

Also in support of his contentions, the Veteran provided a February 2008 statement from S. M., the wife of a deceased friend.  In the statement, Mrs. M. referred to her deceased husband, mentioning to here that he was surprised to have run into the Veteran in Da Nang on two different occasions.  

Additionally, the Veteran  provided a copy of a chronology of events from the Naval History and Heritage Command pertaining to the aircrew, namely his attack squadron, while aboard the USS Kitty Hawk during the Vietnam tour.  The chronology contains dozens of entries dated between December 1966 and May 1967, noting several hundred missions that were completed by the aircrew while aboard the USS Kitty Hawk, including several hundred missions over North Vietnam and South Vietnam.  While the chronology does not specifically indicate whether such aircrew members were sent to Vietnam to repair aircraft, it does contain a few entries regarding aircrew members that were shot down and captured by the enemy. 

The Veteran's reports appear to be consistent with the evidence of record, including the chronological report pertaining to the aircrew aboard the USS Kitty Hawk during its Vietnam tour, as obtained from the Naval History and Heritage Command.  Moreover, the Board notes that the previously obtained ship logs from the USS Kitty Hawk do not appear to contain any specific entry pertaining to the Veteran's attack squadron crew, but rather focuses on the events pertaining to the ship and its own crew.  This is consistent with the Veteran's report that he was not part of the ship's crew but was attached to the attack squadron crew.

At this juncture, the Board notes that VA's adjudication manual provides guidance for adjudicating claims based on alleged exposure to herbicide agents.  A relevant provision pertaining to attack squadrons and strike fighter squadrons provides that, "[i]f evidence shows a detachment of [a veteran's] squadron deployed to [Vietnam] while the Veteran was assigned to the squadron, and the Veteran provides a lay statement of [Vietnam] service with the squadron, then concede [Vietnam service.]  M21-1, Part IV, Subpt. ii.1.H.2.j.  Although not binding on the Board, the provision provides a guideline to assist in making a determination as to whether a veteran has required Vietnam service.

Here, the evidence establishes that the Veteran's assigned attack squadron, VA-112, deployed to Vietnam, and the Veteran has provided lay statements and testimony supporting his contention that he set foot on the ground when he was sent to Da Nang to repair squadron aircraft.  Moreover, given the totality of the evidence, the Board finds the Veteran's statements to be consistent with the places, types, and circumstances of his service.  See 38 U.S.C. § 1154(b).  He was a member of the VA-112 attack squadron, and his service personnel records indicate that he was assigned to a duty specialty of aviation machinist's mate in August 1966, just prior to his deployment to Vietnam.  Therefore, it is reasonable to believe that, as a machinist's mate, the Veteran would have been sent to Vietnam to repair squadron aircraft damaged by enemy fire in order to allow for the aircraft to return to land on the assigned carrier

Based on the totality of the evidence, the Board finds the Veteran's statements regarding his trips to Da Nang Airbase to be credible, and therefore, the Board will afford him the benefit of the doubt and concede his in-country presence in Vietnam in 1967.  Based on this conceded Vietnam service, the Board further finds that the Veteran was presumptively exposed to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6).  

As for the requirement that the Veteran's diabetes and coronary artery disease become manifest to a degree of 10 percent or more at any time after service, the March 2017 VA treatment report notes  that he followed a diabetic diet, and an earlier, October 2004 cardiology treatment report, notes that the Veteran had a workload of 6.1 METs.  See 38 C.F.R. §§ 4.104, 4.119, Diagnostic Codes 7005 & 7913 (2017).  This evidence indicates that  the Veteran developed manifestations of  each diabetes and coronary artery disease to a compensable degree during his lifetime., so as to warrant presumptive service connection.  See 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307(a)(6).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the competent, credible, and probative evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for type II diabetes mellitus and coronary artery disease, based on presumed herbicides exposure,  is warranted.


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for coronary artery disease is granted. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


